Citation Nr: 0948484	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO. 08-36 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.

2. Entitlement to service connection for residuals of a left 
leg disability (claimed as just above the left ankle), to 
include arthritis.

3. Entitlement to service connection for squamous cell 
carcinoma of the face.


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from May 1968 through June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2007, June 2008, and March 
2009 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
denied a rating in excess of 10 percent for bilateral hearing 
loss, service connection for a left ankle disability, and 
service connection for squamous cell carcinoma of the face, 
respectively.

The Board notes that the Veteran also perfected appeals with 
respect to entitlement to service connection for PTSD, a 
bilateral knee disability, and bilateral eye disabilities. At 
the August 2009 Board Videoconference hearing, the Veteran 
effectively withdrew his appeal of these issues. They are, 
therefore, no longer within the Board's jurisdiction and will 
not be further discussed.

In April 2007, the Veteran filed a VA Form 21-526, which 
included a claim for a right leg disability. He perfected an 
appeal as to the December 2007 denial of that claim, but at 
the August 2009 hearing, he clarified that he never intended 
to pursue a claim for a right leg disability, but wanted to 
claim service connection for the left leg, which was 
clarified to be the left ankle during the hearing. Thus, the 
Veteran also effectively withdrew he fully developed claim 
for entitlement to service connection for a right leg 
disability, and it will not be further discussed.

The Veteran's claim for service connection for a left ankle 
disability was denied in the June 2008 rating decision. The 
claim for service connection for squamous cell carcinoma of 
the face was denied in the March 2009 rating decision. The 
Veteran submitted a notice of disagreement with regard to 
both claims in March 2009, but no Statement of the Case has 
yet been afforded to the Veteran.  As such, both issues and 
the issue of an increased rating for bilateral hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the Department of Veterans Affairs Regional 
Office.

The Board also notes that in an August 2009 written 
statement, and at the Board hearing, the Veteran's 
representative has raised the issue of whether there was 
clear and unmistakable error (CUE) in the December 1971 
rating decision, which awarded a noncompensable rating for 
the Veteran's service-connected bilateral hearing loss. This 
issue is REFERRED to the RO for appropriate action.


REMAND

The Veteran was afforded an audiology examination by the VA 
in June 2007.  In his subsequent statements, the Veteran 
states that his hearing loss is more severe than is reflected 
by the current disability rating assigned.  

The Veteran has reported some difficulty at work and the need 
to change jobs, and his current employer has reported that 
the Veteran has a hard time hearing loud speaker 
announcements.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder. 38 C.F.R. § 3.321(b). The authority to assign 
extra- schedular ratings has been delegated to the Under 
Secretary for Benefits and the Director of the Compensation 
and Pension Service, and not the Board. The proper course of 
action is to raise the issue and remand it for the proper 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) and 38 
C.F.R. § 4.16(b). VAOGCPREC 6-96 (concluding the Board would 
have jurisdiction to consider the issue of entitlement to an 
extra-schedular rating if raised in connection with an 
increased rating claim, but that the Board should remand the 
issue if it is determined that further action by the RO is 
necessary), 61 Fed. Reg. 66749 (1996).
The Veteran's claim for service connection for residuals of a 
left ankle disability, including arthritis, was denied in the 
June 2008 rating decision. Service connection for squamous 
cell carcinoma of the face was denied in the March 2009 
rating decision. The Veteran filed a timely notice of 
disagreement with regard to both claims in March 2009. There 
is no evidence in the claims folder that the RO issued a 
Statement of the Case on these issues. 

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29 (2009), unless the matter is 
resolved by granting the benefits sought on appeal or the 
notice of disagreement is withdrawn by the appellant or his 
or her representative. 38 C.F.R. § 19.26 (2009). Because the 
RO has not granted either service connection for the left 
ankle disability or for squamous cell carcinoma of the face, 
and the Veteran has not withdrawn those appeals, an SOC must 
be issued. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide notice regarding the requirements 
for a grant for an extra-schedular rating for a 
service-connected disability under 38 C.F.R. § 
3.321(b).  

2.  The Veteran should be afforded VA 
audiological and ear examinations to assess the 
current level of his bilateral hearing loss 
disability.  The examiner is requested to report 
complaints and clinical findings in detail, 
including pure-tone threshold averages and 
speech discrimination scores.

3.  Issue a Statement of the Case on the issues 
of entitlement to service-connection for 
residuals of a left ankle disability, including 
arthritis, for entitlement to service connection 
for squamous cell carcinoma of the face, and for 
an increased rating. Advise the Veteran of the 
need to timely file a substantive appeal to 
perfect the appeal. The appropriate time to 
respond must be afforded. If in order, the 
matter should then be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


